Citation Nr: 0431777	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial compensable rating for service-
connected skin cancer of the chest, head and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued in June 2000 and March 2003 by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).

The veteran submitted a statement in September 1990 regarding 
a shrapnel wound he incurred while in service.  His 
representative also submitted a statement in September 1990 
regarding the veteran's shrapnel wound.  This issue has not 
been developed for appellate review.  As such, the issue of 
service-connection for a shrapnel wound is referred to the RO 
for appropriate development.

The issue of entitlement to an initial compensable rating for 
service-connected skin cancer of the chest, head and back 
will be discussed in the Remand section of this decision.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss that is 
related to his military service.

2.  The veteran currently has tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2004).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in July 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and three supplemental statements 
of the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was afforded a VA audiological examination in 
November 2002.  Thus, VA's duty to assist has been fulfilled.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

The veteran served on active duty from June 1943 to January 
1946.  Service medical records show that the veteran was not 
treated for any hearing loss or tinnitus while in the 
service.  The veteran's hearing was reported as normal at his 
January 1946 separation examination, showing "15/15" in 
both ears upon whispered and spoken voice testing.

The veteran claims that his current bilateral hearing 
disability and tinnitus is the result of noise exposure 
experienced while he was in the service.  In statements 
received from the veteran in January 2000, August 2000, and 
October 2000, the veteran asserted that he was a tank driver 
for two years, that he was not given hearing protection while 
in service, and that the machine gun fire and cannon fire 
originating from the tank, as well as the two diesel motors 
powering the tank, created an "extremely loud" environment 
in which to work.  The veteran asserted that the driver and 
assistant driver, who sat side by side in the tank, could not 
hear each other speak over the noise.  In a statement dated 
in October 2000, the veteran stated, "I accepted the noise 
in my ears from spending so much time in the Sherman Tank not 
realizing that I had permanent damage to my hearing."  The 
veteran contends that this service caused his hearing loss 
and "noise in my ears."  Evidence associated with the 
claims file confirms that the veteran served in this 
capacity.

Private medical evidence, dated from July 1987, indicated 
that the veteran was treated for an inner ear infection in 
1980.  A general physical report from July 1987 indicated 
that the veteran's hearing was normal.  However, in October 
1987, the private physician noted, "[A]n audiogram reveals 
bilateral high frequency neuro-sensory hearing losses, 
greater on the left than on the right; probably from 
artillery and shotguns and the [veteran] does have some 
tinnitus.  Hearing conservation was advised." 

A treatment note from October 1989 noted that the veteran had 
undergone an audiogram, and the results showed high frequency 
neurosensory hearing loss greater on the left side than the 
right, "and he has a strong history of noise exposure in the 
past."  This audiogram is not associated with the claims 
file.  A note from an August 1990 general physical indicated, 
"exam of the ears revealed normal hearing."  However, a 
December 1990 treatment note indicated that the veteran's 
tympanic membranes were dull and that he was wearing a 
hearing aid in his left ear.  The physician observed, 
"[T]here is hyperemia of both tympanic membranes, poor 
hearing bilaterally," and further noted in his treatment 
plan that the veteran had "a serous effusion in his left 
ear," and, "non-steroidals will aggravate tinnitus."

In February 1991, the veteran reported that he was "clear of 
his tinnitus."  Then, in July 1991, the veteran reported 
"roaring" in his left ear, but no hearing loss.  In 
September 1991, the veteran again reported a "constant 
roaring in his left ear."  It was noted that the veteran was 
to be scheduled for an audiogram; however, there are no 
results of such an audiogram associated with the claims file.  
In June 1992, the veteran reported that his left ear had 
"cleared as far as the hearing.  He still has mild 
ringing."  An October 1992 report noted "some tinnitus," 
and an examination of the ears revealed "normal tympanic 
membranes dull with some injection on the right."  A June 
1993 treatment note indicated, "[e]xam of the ears revealed 
diminished hearing, particularly on the left.  His tympanic 
membranes are dull and slightly injected."  In May 1994, the 
physician noted, "[the veteran] has his usual tinnitus and 
hearing loss on the left."

Private treatment records from a different facility dated in 
May 1999 revealed that the veteran reported a history of 
noise exposure, "[the veteran] is currently retired, but 
worked as a Heavy Equipment Operator/Truck Driver for 
approximately 25-30 years.  He was exposed to noise.  Also, 
in the service he was exposed to noise, resulting in left-
sided sensorineural hearing loss."

A VA outpatient treatment report dated in July 2000 noted 
that the veteran had "hearing loss [left] ear-[veteran] 
drove tank in war-severe noise exposure."  The VA physician 
noted that the veteran's tympanic membranes showed no air 
fluid levels, and that the external canal was normal.

Upon VA audiographic examination in November 2002, the 
veteran reported difficulty with hearing since he was in the 
service and reported noise exposure as a tank driver.  The 
examiner noted that the veteran had occupational noise 
exposure from farming and running a road construction paver.  
The veteran reported tinnitus in the left ear and 
asymmetrical hearing loss after an inner ear infection in 
1983.  A recent onset of tinnitus in the right ear was also 
reported.  The audiometric testing showed that pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
55
70
LEFT
105
100
105
110+
110+

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of zero percent in the left ear.  
The results show that the veteran has a hearing loss 
disability as contemplated by 38 C.F.R. § 3.385.

Although the November 2002 VA audiologist diagnosed the 
veteran as having "a flat moderate to mod/severe 
sensorineural loss in the right ear and a profound flat 
sensorineural loss in the left ear," the examiner opined 
that it was unlikely that the veteran had "a significant 
hearing loss after his three years of service," and 
"[t]innitus is a more recent development and is not related 
to the service."  However, the examiner based this opinion 
on the veteran's history of occupational noise exposure.  The 
veteran does not deny that he was exposed to occupational 
noise, however, he contended in August 2000 that he has 
experienced hearing loss since he was in the service, "I 
accepted the loss of some of my hearing as being temporary 
since I spent most of my time in the tank. ... Had I been given 
a hearing test at the time of my discharge it would have been 
evident that I had lost considerable hearing."
 
In this case, the service medical records do not show hearing 
loss at any time during the veteran's active service.  The 
earliest medical evidence of hearing loss appears in 
approximately July 1987.  However, although hearing loss is 
not shown in service or at separation there from, service 
connection can be established for hearing loss if medical 
evidence shows that it is due to military service.  38 C.F.R. 
§ 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence of record shows that the veteran served for 
approximately two years as a tank driver, and was exposed to 
acoustic trauma.  Although the VA examiner stated that it was 
unlikely that the veteran had "a significant hearing loss 
after his three years of service," the examiner's language 
is ambiguous.  The Board observes that it could be 
interpreted that the veteran did have hearing loss caused in 
service, but that the examiner found it to be insignificant.  
Further, although the examiner stated, "[t]innitus is a more 
recent development and is not related to the service," the 
private medical evidence of record shows that the veteran has 
experienced tinnitus in the left ear for as long as the 
record indicates he has experienced hearing loss.  As VA 
considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head, no matter 
where the condition is manifested, the average impairment is 
the same, and therefore, the fact that tinnitus in the right 
ear had a more recent onset does not merit a denial of 
service connection for the condition.

The VA physician in July 2000 indicated that the veteran 
experienced "severe" noise exposure while in service.  
Additionally, the private medical opinions rendered in 
October 1987 and May 1999 related the veteran's current 
bilateral hearing loss and tinnitus, at least in part, to 
noise exposure while in service.  Accordingly, the Board 
finds that the evidence is at least in equipoise with regard 
to these claims, and therefore, with application of the 
benefit of the doubt doctrine, service connection for 
bilateral hearing loss and tinnitus is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The Board remands the claim of entitlement to an initial 
compensable rating for skin cancer to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the VCAA and for further and complete 
development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  

The veteran served on active duty from June 1943 to January 
1946.  Service connection was established for skin cancer of 
the chest, head and back, in March 2003, effective from 
October 1999, and a non-compensable evaluation was assigned.   
The veteran claims that his service-connected skin cancer 
disability warrants a compensable evaluation.  The veteran 
underwent a VA medical examination for skin cancer in 
September 2002.  Since that examination, the veteran claims 
that his scars due to skin cancer are often tender and become 
irritated.

The veteran's skin cancer is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 pertaining to benign skin neoplasms, 
which direct the condition to be evaluated as disfigurement 
of the head, face and neck, as scars, or as impairment of 
function or limitation of motion of the affected body part.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).  
Additionally, the medical evidence of record indicates that 
the veteran has had at least two malignant melanomas.  
However, the VA examination conducted in 2002 does not 
provide information essential to rating the veteran under any 
appropriate diagnostic codes.  Consequently, a new VA 
examination is required in order to fairly adjudicate the 
veteran's claims.  See 38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  

2.  The veteran should be requested to 
identify all sources of medical treatment 
received from September 2002 to the 
present with regard to his 
service-connected skin cancer of the 
chest, head and back, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the 
current extent of his skin cancer 
disability, to include scars.  The 
appropriate examiner is to evaluate, 
specifically, the eight characteristics of 
disfigurement, any palpable tissue loss, 
distortion, asymmetry, depth of scaring, 
limitation of motion of affected body 
part, impairment of function of affected 
body part, measured area(s) of skin 
affected, superficiality, and instability.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated 
under all diagnostic codes applicable to 
the veteran's skin disorder, to include 
both the old and the revised diagnostic 
codes for skin disorders under VA's 
SCHEDULE FOR RATING DISABILITIES codified in 38 
C.F.R. Part 4 (2004).  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



